 1     Tyler A. Brown (State Bar No. 121350)
       Yuki Cruse (State Bar No. 310073)
 2     JACKSON LEWIS P.C.
       50 California Street, 9th Floor
 3     San Francisco, California 94111-4615
       Telephone: (415) 394-9400
 4     Facsimile: (415) 394-9401
       E-mail: Tyler.Brown@jacksonlewis.com
 5     E-mail: Yuki.Cruse@jacksonlewis.com
 6     Attorneys for Defendants
       EQUINOX HOLDINGS, INC., EQUINOX
 7     FITNESS BERKELEY, INC.
 8     David J. Lee (State Bar No. 296294)
       DAVID LEE LAW, APC
 9     515 South Flower Street, Suite 1900
       Los Angeles, CA 90071
10     Telephone: (213) 236-3536
       Facsimile: (866) 658-4722
11     E-mail: david@davidjleelaw.com
12     Attorneys for Plaintiff
       ANJA AKHILE
13

14                                   UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16

17     ANJA AKHILE, an individual,                        Case No. 4:19-cv-03331-SBA
18                     Plaintiffs,                        JOINT STIPULATION AND
                                                          ORDER FOR DISMISSAL WITH
19             v.                                         PREJUDICE OF ENTIRE ACTION
                                                          AND ALL PARTIES
20     EQUINOX HOLDINGS, INC., a Delaware
       Corporation; EQUINOX FITNESS                       [Fed. R. Civ. Proc., Rule 41]
21     BERKELEY, INC., a California corporation;
       and DOES 1 through 50, inclusive,
22                                                        Complaint Filed:   May 10, 2019
                       Defendants.                        Removal Filed:     June 12, 2019
23

24

25   ///

26   ///

27   ///

28   ///
                                                      1
     Joint Stipulation and Order for Dismissal with
     Prejudice of Entire Action and all Parties                           Case No. 4:19-cv-03331-SBA
 1           TO THE HONORABLE COURT, ALL INTERESTED PARTIES AND THEIR
 2   ATTORNEYS OF RECORD:
 3           On or about January 30, 2020 Plaintiff ANJA AKHILE (“Plaintiff”) and Defendant
 4   EQUINOX HOLDINGS, INC. (“Defendant”) (collectively, the “Parties”), entered into a
 5   Settlement Agreement and General Release (the “Settlement Agreement”). Accordingly, the
 6   Parties, by and through their undersigned counsel of record, hereby stipulate and request that the
 7   Court, in accordance with Fed. R. Civ. Proc., Rule 41, take notice of the settlement in the above
 8   referenced case and dismiss this case in its entirety, with prejudice. Each party shall bear their
 9   own attorneys’ fees and costs.
10

11

12   IT IS SO STIPULATED.
13   Dated: February 25, 2020                         JACKSON LEWIS P.C.
14

15                                                    By:        /s/ Yuki Cruse
                                                                Tyler A. Brown
16                                                              Yuki Cruse
                                                                Attorneys for Defendants
17                                                              EQUINOX HOLDINGS, INC., EQUINOX
                                                                FITNESS BERKELEY, INC.
18

19

20
     Dated: February 25, 2020                         DAVID LEE LAW, APC
21

22
                                                      By:
23                                                              David J. Lee
                                                                Attorneys for Plaintiff
24
                                                                ANJA AKHILE
25

26

27

28
                                                            2
     Joint Stipulation and Order for Dismissal with
     Prejudice of Entire Action and all Parties                                  Case No. 4:19-cv-03331-SBA
 1                                                    ORDER
 2            Having considered the Joint Stipulation for Dismissal with Prejudice of Entire Action and

 3   All Parties and good cause appearing therefor, IT IS HEREBY ORDERED that this matter is

 4   DISMISSED in its entirety with prejudice.

 5            IT IS SO ORDERED.

 6

 7   Dated: February 26, 2020
                                                      HONORABLE SAUNDRA B. ARMSTRONG
 8                                                    UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19
     4842-9295-7110, v. 1

20

21

22

23

24

25

26

27

28
                                                        3
     Joint Stipulation and Order for Dismissal with
     Prejudice of Entire Action and all Parties                           Case No. 4:19-cv-03331-SBA
